internal_revenue_service number release date index number --------------- ------------------------------------ ---------------------------- ----------------------- --------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b01 plr-134155-14 date date taxpayer ---------------------------------------------------------------------------- ---------------------------- partnership outdoor advertising displays a b c dear ------------- -------------------------- ------------------------------------------------ --- -- --- this letter is in reply to a letter dated date in which taxpayer requests rulings with respect to the qualification of income from the rental of space on outdoor advertising displays and related matters for purposes of the rules applicable to a real_estate_investment_trust reit under sec_856 of the internal_revenue_code specifically taxpayer has requested the following rulings the income derived by taxpayer from tenants under its rental agreements as defined below for_the_use_of advertising space on qualified outdoor advertising displays as defined below will qualify as rents_from_real_property under sec_856 neither the services as defined below nor the other services as defined below furnished in connection with the rental agreements will give rise to plr-134155-14 impermissible_tenant_service_income and neither will cause any portion of the rents received by taxpayer from its tenants under the rental agreements to be treated as other than rents_from_real_property under sec_856 amounts received by taxpayer or a taxable_reit_subsidiary trs of taxpayer as reimbursement under a cost-sharing arrangement as defined below will not be included in the reimbursed party’s gross_income including for purposes of sec_856 and facts taxpayer is a domestic_corporation which has elected under sec_856 to be treated as a reit for u s federal_income_tax purposes taxpayer is the managing general_partner of partnership and owns approximately a percent of the outstanding common units of partnership the partnership through separate limited_liability companies partnerships and reits owns and operates numerous real properties throughout the united_states hereinafter all references to taxpayer include partnership and such other companies partnerships and reits owned indirectly by taxpayer through partnership taxpayer owns outdoor advertising displays and proposes to construct additional outdoor advertising displays on certain of its real properties taxpayer has made or intends to make an election under sec_1033 and the regulations thereunder to treat its existing outdoor advertising displays and any additional outdoor advertising displays it constructs as real_property for purposes of chapter of the code taxpayer represents that such outdoor advertising displays are eligible for such an election outdoor advertising displays for which taxpayer has in effect a valid election under sec_1033 are referred to as qualified outdoor advertising displays taxpayer will rent each qualified outdoor_advertising_display to unrelated third parties for fair_market_value under agreements called leases contracts licenses or advertising agreements rental agreements the rental agreements will grant tenants the right to place their advertising copy on a specified qualified outdoor_advertising_display for a specified period of time in exchange for a fixed payment taxpayer represents that no portion of the amounts paid under a rental agreement will depend in whole or in part on the income or profits derived by any person and the average fair_market_value of any personal_property leased to a tenant in connection with the rental of a qualified outdoor_advertising_display will not exceed percent of the aggregate fair_market_value of both the real_property taking into account the sec_1033 election and the personal_property attributable to the qualified outdoor_advertising_display taxpayer’s rental agreements generally range from b weeks to c years while taxpayer intends to rent its qualified outdoor advertising displays for a minimum of b plr-134155-14 weeks and preferably for periods of years when taxpayer has vacant space on qualified outdoor advertising displays taxpayer may enter into short-term rental agreements of less than b weeks taxpayer represents that the portion of its revenue attributable to such short-term rental agreements will not be material certain qualified outdoor advertising displays allow for multiple rental agreements to be in place at one time tenants share such qualified outdoor advertising displays with other tenants because a particular customer’s advertising copy is displayed for only certain intervals of time in a rotation with other tenants in connection with each rental agreement taxpayer will provide only the following services leasing activities the provision of utilities security and routine maintenance the services taxpayer represents that the services are customarily furnished by lessors of space on qualified outdoor advertising displays in the respective markets in which taxpayer will lease space on qualified outdoor advertising displays and are not rendered primarily for the convenience of the tenants taxpayer also represents that it will not provide any other services to tenants in connection with the rental of space on its qualified outdoor advertising displays if a rental agreement requires the performance of services other than the services any such other service will be performed by either an independent_contractor from whom taxpayer derives no income or a trs of taxpayer any such other services performed by either an independent_contractor form who taxpayer derives no income or a trs of taxpayer are referred to as other services taxpayer represents that advertising design artwork and production services with respect to its qualified outdoor advertising displays as well as the installation removal and replacement of advertising copy on its qualified outdoor advertising displays will either be performed by an independent_contractor from whom taxpayer does not derive any income or a trs compensated on an arm’s-length basis when taxpayer collects amounts due from a tenant for both the use of the space and the other services performed by a trs taxpayer will compensate its trs on an arm’s- length basis taxpayer may enter in an employee-sharing agreement a space-sharing agreement and or an equipment-sharing agreement collectively cost-sharing_arrangements with a trs of taxpayer reimbursements for shared personnel equipment and space will be at cost and will be deducted or capitalized as applicable by the party bearing such cost under the cost-sharing arrangement the reimbursed party under a cost-sharing arrangement will not deduct or capitalize reimbursed costs of shared personnel equipment or space neither taxpayer nor any trs will be in the business of receiving compensation_for services or the use of property of the type that will be reimbursed pursuant to a cost-sharing arrangement plr-134155-14 law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for i services furnished or rendered by the reit to the tenants of such property or ii managing or operating such property sec_856 provides that if the amount determined under sec_856 with respect to a property exceeds one percent of all amounts received or accrued by the reit with respect to the property during the taxable_year all such amounts constitute impermissible_tenant_service_income sec_1_856-4 of the income_tax regulations provides that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit issue rents_from_real_property sec_1033 provides that a taxpayer may elect at such time and in such manner as the secretary may prescribe to treat property that constitutes an outdoor_advertising_display as real_property for purposes of chapter of the code sec_1033 further provides that the election may not be made with respect to any property with respect to which an election under sec_179 is in effect sec_1033 provides that for purposes of sec_1033 an outdoor_advertising_display means a rigidly assembled sign display or device permanently affixed to the ground or permanently attached to a building or other inherently plr-134155-14 permanent structure constituting or used for the display of a commercial or other advertisement to the public the amounts that taxpayer receives under the rental agreements are for_the_use_of the outdoor advertising displays taxpayer enters into a limited number of short-term rental agreements but they represent a small percentage of taxpayer’s overall revenue and are contracts for_the_use_of advertising space and not contracts for the provision of services some of taxpayer’s qualified outdoor advertising displays share their advertising space with other advertisers so that any particular advertiser’s advertising copy is displayed for only certain intervals of time in a rotation with those of other advertisers this feature however does not change the character of the income as rents_from_real_property because the sharing of the rented space has no bearing on the passive nature of the income from renting the space on the qualified outdoor advertising displays advertisers pay for the right to use the qualified outdoor advertising displays for specified intervals of time accordingly because taxpayer will have in effect a valid election under sec_1033 to treat the qualified outdoor advertising displays as real_property for purposes of chapter of the code income derived by taxpayer from tenants under its rental agreements will qualify as rents_from_real_property under sec_856 for purposes of sec_856 issue services performed by taxpayer sec_856 provides that for purposes of sec_856 regarding impermissible service income i services furnished or rendered or management or operation provided through an independent_contractor from whom the reit itself does not derive or receive any income or through a trs of the reit is not treated as furnished rendered or provided by the reit and ii any amount that would be excluded from unrelated_business_taxable_income ubti under sec_512 if received by an organization described in sec_511 is not taken into account sec_512 provides in relevant part that rents_from_real_property generally are excluded from the computation of ubti sec_1_512_b_-1 provides that payments for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant plr-134155-14 sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services provided to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings which are of a similar class are customarily provided with the service services that are customary in many areas include the furnishing of water heat light air conditioning and telephone answering services sec_1_856-4 provides that trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the reit itself as distinguished from rendering or furnishing services to the tenants of its property of managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the reit itself including establishing rental terms choosing tenants entering into and renewing leases and dealing with taxes interest and insurance relating to the reit’s property the trustees or directors may also make capital expenditures with respect to the reit’s property and may make decisions as to repairs of the property the cost of which may be borne by the reit see also revrul_67_353 1967_2_cb_252 in revrul_2002_38 2002_2_cb_4 a reit paid its trs to provide non- customary services to tenants the reit did not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the trs trs employees performed all of the services and trs paid all of the costs of providing the services the revenue_ruling concludes that the services provided to the reit’s tenants were considered to be rendered by the trs rather than the reit for purposes of sec_856 accordingly the services did not give rise to impermissible_tenant_service_income and did not cause any portion of the rents received by the reit to fail to qualify as rents_from_real_property under sec_856 taxpayer has represented that the services that will be provided to taxpayer’s tenants pursuant to rental agreements are usual or customary services that are rendered in connection with the operation or maintenance of the qualified outdoor advertising displays and are not rendered primarily for the convenience of tenants the other services will be provided by an independent_contractor from whom taxpayer does not derive or receive any income or through a trs compensated by taxpayer at an arm’s-length rate for the provision of such services although taxpayer may collect amounts for_the_use_of space the services and the other services the other services are considered to be rendered by the trs rather than taxpayer for purposes of sec_856 accordingly under revrul_2002_38 neither the services nor the other services furnished in connection with rental agreements give rise to impermissible_tenant_service_income and neither will cause any portion of the rents plr-134155-14 received by taxpayer from tenants to be treated as other than rents_from_real_property under sec_856 issue reimbursements under cost-sharing arrangement in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly-owned subsidiary shared facilities and some personnel it was agreed that the ric would pay all the expenses for general and administrative overhead including personnel costs and the subsidiary would reimburse the ric for its pro_rata share of the expenses on an arm’s-length basis the ruling in distinguishing jergens co v commissioner 40_bta_868 states that the ric was not engaged in the business of receiving compensation_for services of the type that were reimbursed instead reimbursements to the ric from the subsidiary were merely repayments of advances made on behalf of the subsidiary accordingly the ruling holds that the reimbursements were not included in the ric’s gross_income under sec_61 and therefore were not subject_to the gross_income requirement of sec_851 in the present case the cost-sharing_arrangements to be executed between taxpayer and its trs are analogous to the agreement addressed in revrul_84_138 the taxpayer and its trs intend to enter into cost-sharing_arrangements under which reimbursements will be made for shared personnel equipment and space at cost neither taxpayer nor the trs will engage in the business of receiving compensation_for services or use of property of the type that will be reimbursed under these arrangements accordingly any amounts received by taxpayer or a trs as reimbursements under a cost-sharing arrangement will not be included in the reimbursed party’s gross_income including for purposes of sec_856 and to the extent taxpayer is the reimbursed party also neither the taxpayer nor a trs will be entitled to capitalize or deduct any reimbursed expenses conclusions as discussed above and provided that taxpayer is eligible for and properly elects to treat its qualified outdoor advertising displays as real_property under sec_1033 we hereby rule as follows the income derived by taxpayer from tenants under its rental agreements for_the_use_of advertising space on the qualified outdoor advertising displays will qualify as rents_from_real_property under sec_856 for purposes of sec_856 neither the services nor the other services furnished in connection with the rental agreements will give rise to impermissible_tenant_service_income and neither will cause any portion of the rents received by taxpayer from its tenants under the rental agreements to be treated as other than rents_from_real_property under sec_856 plr-134155-14 amounts received by taxpayer or its trs as reimbursement under a cost- sharing arrangement will not be included in the reimbursed party’s gross_income including for purposes of sec_856 and this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code and no opinion is expressed with regard to whether taxpayer is eligible to make an election under sec_1033 with respect to any of the outdoor advertising displays this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely steven harrison branch chief branch office of associate chief_counsel financial institutions products
